ORDER

Defendant appeals his conviction after a jury trial for one count of sodomy, section 566.060, RSMo Supp.1990. The trial court sentenced him, in accordance with the jury’s assessment, to twenty years imprisonment. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).